 

EXECUTION VERSION

 

RELEASE AND ESCROW AGREEMENT

 

THIS RELEASE AND ESCROW AGREEMENT (this “Agreement”), dated as of November 19,
2013, is made and entered into by and between Cyalume Technologies Holdings,
Inc., a Delaware corporation (“Cyalume”), Cyalume Technologies, Inc., a Delaware
corporation (“CTI”), Cova Small Cap Holdings, LLC (“Depositor”) and US VC
Partners, L.P., a Delaware limited partnership (“Purchaser” and together with
Cyalume, CTI and Depositor, the “Parties” and each a “Party”).

 

WHEREAS, Cyalume and Purchaser are parties to that certain Securities Purchase
Agreement (“Purchase Agreement”), dated as of the date hereof, pursuant to which
Purchaser is making a $4,000,000 investment in the Company; and

 

WHEREAS, in connection with and as a condition to the Parties entering into the
Purchase Agreement and the agreement of Purchaser to consummate the investment
contemplated therein, the Parties desire to enter into this Agreement on the
terms set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties hereto agree as follows:

 

1.                  Release of Claims. Cyalume and CTI, on behalf of itself, and
all of its affiliates and agents and each of their respective predecessors,
successors, assigns and transferees and any person or entity claiming by,
through or under any such party (the “Releasors”), hereby fully and forever
releases, acquits and forever discharges and covenants not to sue any of GMS
Acquisition Partners Holdings, LLC, a Delaware limited liability company and an
affiliate of Purchaser (“GMS”), Depositor, their respective equity holders and
affiliates, and each of their respective officers, directors, employees,
members, partners and agents (collectively, the “Releasees”), of and from any
and all claims, allegations, requests for relief, and causes of action, whether
based on any federal, state or foreign law or right of action, direct, indirect
or representative in nature, foreseen or unforeseen, matured or unmatured, known
or unknown, contingent or fixed (collectively, “Claims”) which any Releasor has,
had or may have had (or that might be brought by, through, or on behalf of any
such Releasor) against the Releasees, or any of them, with respect to (i) that
certain Stock Purchase Agreement dated February 14, 2008 by and among Cyalume,
GMS, Vector Intersect Acquisition Corporation, Cyalume Acquisition Corp, as
amended (the “Acquisition Agreement”), (ii) the transactions contemplated
thereby or referenced therein or (iii) any indemnification obligations which GMS
or any other Releasee may have, under the Acquisition Agreement or otherwise,
with respect to any losses, payments, demands, penalties, liabilities, judgment
damages, diminution in value, claim or expenses which Cyalume or any of its
subsidiaries is subjected to as a result of any of the following lawsuits or any
appeal thereof (together, the “Subject Lawsuits”): (a) Randye M. Holland, et al.
v. Emil Jachmann and Cyalume Technologies, Inc., Civil Action No. 06-706 (Mass.
Super. Ct.)(the “Omniglow Lawsuit”) or (b) Cyalume Technologies, Inc. v. Ira
Leemon, et al., Index No. 603512/06 (N.Y. Sup. Ct.) (the “NY Lawsuit”)
(collectively, the “Released Claims”), other than the obligation of Depositor to
place the Escrowed Shares and the Proceeds thereof, each as defined below, into
escrow with Cyalume, as described and subject to the terms and conditions set
forth herein.

 



 

 

 

2.                  Escrow of Shares in respect of Subject Lawsuits. In
consideration of CTI releasing GMS, Depositor and the other Releasees from the
Released Claims, Depositor hereby agrees to place in escrow with Cyalume 625,139
shares of Cyalume’s common stock, par value $0.001 per share (the “Escrowed
Shares”) to provide Cyalume and CTI a source of recovery with respect to any
loss, liability or expense incurred by Cyalume, CTI or any of their respective
subsidiaries or affiliates in respect of the Subject Lawsuits (the “Covered
Losses”). For the avoidance of doubt, none of the assets or property of any of
the Releasees, other than the Escrowed Shares, shall be available to any of the
Releasors to satisfy any Claims, liabilities, losses or damages of any kind with
respect to the Subject Lawsuits or any other Released Claims.

 

3.                  Escrow. The Depositor confirms and grants to Cyalume a sole
and exclusive right to hold the Escrowed Shares in escrow as escrow agent
(“Escrow Agent”), and apply the Proceeds of the Escrowed Shares to satisfy the
Covered Losses, in accordance with and subject to the terms of this Agreement.

 

4.                  Administration of the Escrowed Shares. The following
provisions shall govern the administration of the Escrowed Shares:

 

i.      Depositor shall promptly deliver certificates representing the Escrowed
Shares, together with assignments separate from such certificates in a form
reasonably satisfactory to the Escrow Agent, and such shares shall be held
during the term of this Agreement by the Escrow Agent.

 

ii.    Until such time as Escrow Agent is entitled to dispose of the Escrowed
Shares for purposes of satisfying any Covered Loss in accordance with Section 5,
Depositor shall be entitled to (A) receive and retain for its own account any
cash dividend in respect of the Escrowed Shares, (B) retain the power to control
the direction, management and policies of Cyalume and to retain all other
corporate rights with respect to the Escrowed Shares to the same extent as
Depositor would have if the Escrowed Shares were not placed in escrow with
Escrow Agent pursuant to this Agreement and (C) to vote or consent with respect
to the Escrowed Shares in any manner not inconsistent with this Agreement, or
any document or instrument delivered or to be delivered pursuant to or in
connection herewith, and Escrow Agent shall not have any right to sell, dispose,
transfer, convey or in any way encumber the Escrowed Shares.

 

iii.   Any and all distributions made on or in respect of the Escrowed Shares
(and all Proceeds thereof) while subject to this Agreement, whether resulting
from a subdivision, combination or reclassification, shall be held by the Escrow
Agent to provide a source of recovery with respect to Covered Losses and, if
received by Depositor, shall be received in trust for benefit of Cyalume, be
segregated from the other property and funds of Depositor, and shall forthwith
be delivered to the Escrow Agent to be held subject to the terms of this
Agreement.

 



 

 

 

5.                  Right to Dispose of Escrowed Shares. Upon the occurrence of
a full and final resolution by a court of competent jurisdiction (including any
and all appeals) (a “Final Resolution”) of the Omniglow Lawsuit or the
settlement of the Omniglow Lawsuit which results in any Covered Losses, and
thereafter, upon the occurrence of a Final Resolution of the NY Lawsuit or the
settlement of the NY Lawsuit which results in any Covered Losses, Cyalume shall
notify Depositor, and upon provision of such notice together with written
documentation evidencing such Covered Losses, Escrow Agent shall have the right
to sell all or such a portion of the Escrowed Shares and apply the proceeds
thereof, including any and all amounts receivable or received when the Escrowed
Shares or any proceeds thereof are sold, collected, exchanged or otherwise
disposed of, whether such disposition is voluntary or involuntary (the
“Proceeds”) as is necessary to satisfy such Covered Losses. For the avoidance of
doubt, the Escrow Agent shall continue to hold all of the Escrowed Shares in
escrow and shall not have any right to sell, dispose, transfer, convey or in any
way encumber the Escrowed Shares until the occurrence of a Final Resolution of
the Omniglow Lawsuit or the settlement of the Omniglow Lawsuit which results in
any Covered Losses, regardless of whether there has previously been a Final
Resolution of the NY Lawsuit or a settlement of the NY Lawsuit which results in
any Covered Losses. Proceeds actually received from the sale or other
disposition or collection of any Escrowed Shares, and any other amounts received
in respect of the Escrowed Shares shall be applied to the payment of any Covered
Losses. Any surplus Proceeds or Escrowed Shares remaining on deposit with Escrow
Agent after payment and performance in full of such Covered Losses shall be
promptly paid over to Depositor. Upon the Final Resolution of the Subject
Lawsuits and either (i) the satisfaction of all Covered Losses from the Escrowed
Shares (or the Proceeds thereof) pursuant to this Agreement or (ii) such Final
Resolution of the Subject Lawsuits resulted in no Covered Loss to any of
Cyalume, CTI or any of their respective subsidiaries or affiliates, then the
Escrow Agent will promptly redeliver the remaining Escrowed Shares (or the
Proceeds thereof) to Depositor, the escrow created hereby will terminate and all
rights of Cyalume in the Escrowed Shares (and any remaining Proceeds thereof)
created hereunder shall terminate. Upon the termination of the escrow, the
Parties shall promptly execute and deliver to Depositor such documents and
instruments reasonably requested by Depositor as shall be necessary to evidence
termination and release of all such interests given by Depositor to Escrow
Agent, CTI or any other Party hereunder.

 

6.                  Sole Recourse. The Parties acknowledge and agree that the
sole and exclusive recourse of Cyalume and CTI with respect to any Claims,
liabilities, losses (whether or not such losses are Covered Losses) or damages
of any kind with respect to the Subject Lawsuits shall be the right to apply the
Proceeds of the Escrowed Shares to satisfy Covered Losses. For the avoidance of
doubt, Cyalume and CTI each acknowledges and agrees no Releasor shall have or
otherwise be entitled to have, with respect to the Subject Lawsuits, any
recourse or right of set-off against Depositor, Purchaser, the Releasees or any
of their respective affiliates, or any security interest or encumbrance of any
kind with respect to, any securities of Cyalume that Depositor, Purchaser or any
of the Releasees or any of its affiliates holds, or may hold, from time to time,
other than the Escrowed Shares (and the Proceeds thereof), regardless of whether
the Escrowed Shares (or the Proceeds thereof) are sufficient to satisfy the
Covered Losses.

 



 

 

 

7.                  Binding Upon Successors. All rights of the Parties under
this Agreement shall inure to the benefit of such Parties and their successors
and assigns, and all obligations of the Parties hereunder shall bind their
respective successors and assigns.

 

8.                  Entire Agreement; Severability. This Agreement contains the
entire agreement between the Parties with respect to the subject matter hereof.
If any of the provisions of this Agreement shall be held invalid or
unenforceable, this Agreement shall be construed as if not containing those
provisions, and the rights and obligations of the Parties shall be construed and
enforced accordingly.

 

9.                  Choice of Law. This Agreement shall be construed in
accordance with and governed by the internal laws of the State of New York,
without regard to the principles of conflicts of law thereof. Each Party agrees
that any action, claim, suit, investigation or proceeding (“Proceeding”),
whether commenced or threatened in writing proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement (whether brought against a party hereto or its respective
affiliates, employees or agents) shall be commenced exclusively in the state and
federal courts sitting in the City of New York, Borough of Manhattan (the “New
York Courts”). Each Party hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of this
Agreement), and hereby irrevocably waives, and agrees not to assert in any
Proceeding, any claim that it is not personally subject to the jurisdiction of
any such New York Court, or that such Proceeding has been commenced in an
improper or inconvenient forum. Each Party hereby irrevocably waives personal
service of process and consents to process being served in any such Proceeding
by mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such Party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER
TRANSACTIONS CONTEMPLATED HEREBY.

 

10.              Amendments. This Agreement may not be amended or modified
except by a writing signed by each of the Parties.

 

11.              Notices. All notices, requests, demands, claims and other
communications required or permitted to be delivered, given or otherwise
provided under this Agreement must be in writing and must be delivered, given or
otherwise provided:

 

(a)                by hand (in which case, it will be effective upon delivery);
or

 

(b)               by overnight delivery by a nationally recognized courier
service (in which case, it will be effective on the business day after being
deposited with such courier service);

 



 

 

 

in each case, to the address listed below:

 

If to Cyalume or CTI, to it at:

 

Cyalume Technologies Holdings, Inc.
96 Windsor Street
West Springfield, Massachusetts 01089
Attention: Zivi Nedivi

 

Telephone No.: (413) 858-2500
Facsimile No.: (413) 736-5737
E-mail: znedivi@cyalume.com

 

With a copy (which shall not constitute notice) to:

 

Greenberg Traurig, P.A.
401 East Las Olas Boulevard, Suite 2000
Fort Lauderdale, Florida 33301
Telephone No.: (954) 765-0500
Facsimile No.: (954) 765-1477
Attention: Bruce I. March, Esq.
E-mail: marchb@gtlaw.com

 

If to Purchaser or Depositor:

 

Cova Small Cap Holdings, LLC
US VC Partners, L.P.
c/o Columbus Nova
900 Third Avenue, 19th Floor
New York, New York 10022
Attention: Andrew Intrater
Telephone No.: (413) 858-2500
Facsimile No.:(413) 736-5737
E-mail: aintrater@columbusnova.com

 

With a copy (which shall not constitute notice) to:

 

Cadwalader Wickersham & Taft LLP
1 World Financial Center
New York, New York 10281
Telephone No.: (212) 504-6000
Facsimile No.: (212) 504-6666
Attention: Geoffrey Levin, Esq.
E-mail: Geoffrey.levin@cwt.com



 

The Parties may specify a different address by giving notice in accordance with
this Section to the appropriate counterparty.

 



 

 

 

12.              Further Assurances. The Parties agrees to take such further
actions and execute and deliver such other documents and agreements as may be
reasonably required to effect the intent and purpose of this Agreement.

 

13.              Miscellaneous. This Agreement may be executed in any number of
counterparts (including via fax or PDF signatures), each of which shall be an
original but all of which taken together shall constitute one and the same
instrument.

 

[Signature Page to Follow]

 



 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 



  CYALUME TECHNOLOGIES HOLDINGS, INC.           By:  /s/ Michael Bielonko  
Name:  Michael Bielonko   Title:    Chief Financial Officer           CYALUME
TECHNOLOGIES, INC.           By:  /s/ Michael Bielonko   Name:  Michael Bielonko
  Title:    Chief Financial Officer           COVA SMALL CAP HOLDINGS, LLC      
    By:  /s/ Andrew Intrater   Name: Andrew Intrater   Title:   Chief Executive
Officer           US VC PARTNERS, L.P.           By:  /s/ Andrew Intrater  
Name: Andrew Intrater   Title:   Chief Executive Officer



 



 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

  CYALUME TECHNOLOGIES HOLDINGS, INC.,
in its capacity as Escrow Agent           By:  /s/ Michael Bielonko  
Name:  Michael Bielonko   Title:    Chief Financial Officer

 



 

 